COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §

                                                  §              No. 08-20-00224-CR
  EX PARTE:                                       §                 Appeal from the
  MELISSA BUCKELY,                                §               243rd District Court

                                                  §             of El Paso County, Texas

                                                  §               (TC# 20190D03405)


                                 MEMORANDUM OPINION

       Appellant Melissa Buckley has filed a motion for voluntary dismissal of this appeal from

a habeas corpus action that has since been resolved between her and the State. See TEX.R.APP.P.

42.2(a). The motion is granted, and this appeal is dismissed.



March 31, 2021
                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)